Citation Nr: 1012731	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code (also known as Montgomery 
GI Bill-Selected Reserves (MGIB-SR)), from March 17, 2005.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel


INTRODUCTION

The appellant served on active duty for training from 
December 1998 to April 1999 and on active duty from 
February 2003 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied the appellant MGIB-SR educational 
assistance benefits.  

The issues of entitlement to VA educational benefits under 
Chapter 30, Title 38, United States Code, and entitlement to 
Reserve Educational Assistance Program (REAP) benefits under 
Chapter 1607, Title 10, United States Code have been raised 
by the record in the appellant's November 2001 claim and her 
July 2008 substantive appeal, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant's eligibility for Chapter 1606 educational 
assistance benefits began on March 4, 1999.  

2.  The appellant's eligibility was suspended on March 17, 
2005, due to Unsatisfactory Participation and on that date, 
she left the Selected Reserves for the Individual Ready 
Reserves; the appellant was discharged from the IRR on 
November 21, 2006.  


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606 of Title 10 of the United States 
Code, from March 17, 2005, have not been met.  10 U.S.C.A. 
§§ 16131, 16132, 16133 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.7450, 21.7550 (2009).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Montgomery GI Bill-Selected Reserves (MGIB-SR) 
educational assistance program under Chapter 1606, Title 10, 
United States Code, is an educational assistance program for 
members of the Selected Reserve of the Army, Navy, Air 
Force, Marine Corps, and Coast Guard, as well as the Army 
and Air National Guard.  Educational benefits are available 
to members of the Selected Reserve under Chapter 1606 when 
he or she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is 
at least 6 years from the date of such enlistment, 
reenlistment, or extension.  38 C.F.R. § 21.7540.  The 
Reserve components decide who is eligible for the program 
and VA makes the payments for the program.  VA regulations 
provide that a determination of an individual's eligibility 
for MGIB-SR benefits is to be made by the Armed Forces.  
38 C.F.R. § 21. 7540(a).  

Generally, the period of eligibility for a reservist who 
becomes eligible after September 30, 1992, expires effective 
the earlier of the following dates:  (1) the last day of the 
14-year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  The reservist may still use the full 14 years 
if he or she leaves the Selected Reserve because of a 
disability that was not caused by misconduct, the 
reservist's unit was inactivated during the period from 
October 1, 1991, through September 30, 1999, or in certain 
instances when the reservist is involuntarily separated.  
38 C.F.R. § 21.7550(d), (e).  In addition, a reservist's 14-
year period of eligibility may be extended under such 
circumstances as being called to active duty or for 
completion of a term of a program.  38 C.F.R. § 21.7550(b), 
(c).

With respect to the appellant's Chapter 1606 Education 
Award, computer records of the DoD reflect that her Chapter 
1606 eligibility began on March 4, 1999.  February 2003 
Print-Out of Chapter 1606 Education Award.  But her 
eligibility was suspended on March 17, 2005, due to 
Unsatisfactory Participation and on that date, she left the 
Selected Reserves for the Individual Ready Reserves (IRR).  
November 2008 Claimant Folder Note.  The appellant was 
discharged from IRR on November 21, 2006.  Id.  

As noted above, for benefits under Chapter 1606, a 
determination of an individual's eligibility for MGIB-SR 
benefits is to be made by the Armed Forces.  38 C.F.R. § 21. 
7540(a).  The DoD has determined that she is not eligible 
for Chapter 1606 benefits, from March 17, 2005.  Since VA 
has no authority to change a DoD determination of 
eligibility, the claim for MGIB-SR benefits can not be 
granted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  But 
when the facts are not in dispute and the appellant's 
eligibility is determined by applying the law to those 
undisputed facts, no further notice or evidence assistance 
could affect the outcome of the claim, so that the duties to 
notify and to assist are not applicable.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  


ORDER

Entitlement to educational assistance benefits under Chapter 
1606 of Title 10 of the United States Code, from March 17, 
2005, is denied. 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


